Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the non-final rejection issued September 14, 2021.  The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 14 and 15 for at least the reasons argued by Applicant in the response filed on November 17, 2021.

However, Kubo, Haataja, Soli, and Olsen, as disclosed in the office action issued September 14, 2021, do not anticipate or render obvious the combination set forth in the independent claims 1, 14 and 15 having the limitations of “displaying…a summary user interface of a first health-related tracking function, wherein:  the summary user interface includes a time range selection region…[which] includes a plurality of affordances corresponding to a plurality of distinct time ranges, a set of one or more user interface objects that correspond to tracking data gathered…over a first time range corresponding to a first affordance from the plurality of affordances, and an information affordance, the set of one or more user interface objects includes a first user interface object that corresponds to first datum gathered…over the first time range, and displaying the summary user interface includes:  in accordance with a determination that the information affordance has been selected and in accordance with a determination that the first datum was gathered under one or more conditions of the first type…[which] includes an altitude at a first location that exceeds a threshold value, displaying the first user interface object with an indication that indicates that at least a plurality of the tracking data…was gathered under the one or more conditions of the first type over the first time range; and in accordance with a determination that the first datum was gathered under one or more conditions of a second type…[which] includes an altitude at a second location, different from the first location, that does not exceed the threshold value, displaying the set of one or more user interface objects without the indication…,” as recited in amended independent claims 1, 14, and 15, when taken in conjunction with all the other claim limitations, as combined and arranged in the independent claims, which are not specifically recited in quotes. 

As cited in the non-final rejection mailed on September 14, 2021, Kubo generally teaches a user interface displaying various health parameters, such as blood pressure and pulse measurements, over a time range, along with indicators associated with individual measurements indicating a condition of the user when the corresponding measurement was taken, such as whether the user was sitting up or laying down (i.e. based on height/altitude of the user at the time of the measurement).  Kubo does not disclose that its interface includes a plurality of affordances in a time range selection region such that the displayed UI objects correspond to tracking data gathered over a time range corresponding to one of these affordances, and also does not disclose an information affordance, such that its indicators of the user condition corresponding to individual measurements are displayed in accordance with a determination that such an information affordance has been selected.  
Haataja generally teaches a user interface displaying, in conjunction with a heart rate measurement, altitude-related indicators (i.e. uphill and downhill) based on a determination that an altitude increase exceeds a threshold or that an altitude decrease exceeds a threshold, and not displaying the altitude-related indicators when the altitude increase/decrease does not exceed a threshold.  However, Haataja also does not teach various elements of the recited summary user interface, such as a time range selection region including a plurality of affordances corresponding to time ranges, a set of user interface objects corresponding to tracking data over a first time range, where the first time range corresponds to a first affordance.  Haataja also does not disclose an information affordance, such that the altitude-related indicators are displayed in accordance with a determination that the information affordance has been selected.
Soli generally teaches a variety of health summary user interfaces, including a time range selection region including a plurality of affordances corresponding to time ranges, such that displayed health tracking data (such as heart rate data) corresponds to a selected affordance among the affordances.  Soli does not disclose determining that any of the tracking data (such as a first datum of the tracking data) was gathered under a condition including an altitude at a location exceeding a threshold value.  Therefore, Soli also does not disclose displaying any indication that a plurality of the tracking data was gathered under such a condition in response to such a determination and also in response to a determination that an information affordance has been selected. 
Olsen generally teaches displaying health information in various forms, including a health measurement such as pulse rate correlated to elevation, where user interface objects can represent a plurality of measurements, such a plurality of measurements taken at a particular elevation.  However, Olsen does not teach various other aspects of the claimed user interface, including at least an information affordance, which is displayed in the summary user interface along with the time range selection region including the plurality of affordances corresponding to time ranges and the set of user interface objects corresponding to tracking data over a first time range corresponding to one of the affordances, such that any user interface objects indicating that tracking data was gathered under a condition including an altitude at a first location exceeding a threshold value are displayed in accordance with a determination that the information affordance has been selected and also in accordance with a determination that the a datum was gathered under the condition.
Therefore, neither Kubo, Haataja, Soli, nor Olsen, nor any of the other cited references, as reasonably combined, teach the specific applied configuration as is claimed in the amended independent claims as discussed above, including a summary user interface which includes (1) a time range selection region with a plurality of affordances corresponding to time ranges, (2) a set of user interface objects corresponding to tracking data gathered over a time range corresponding to one of the plurality of affordances, and (3) an information affordance, and further includes, based on a determination that the information affordance has been selected and also a determination that a first datum of the tracking data was gathered under a condition including an altitude at a first location exceeding a threshold value, displaying a first user interface object corresponding to the first datum with an indication that a plurality of the tracking data was gathered under the condition over the time range.

Thus for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/Examiner, Art Unit 2179